Title: To James Madison from William Jarvis, 13 February 1807
From: Jarvis, William
To: Madison, James



Sir,
Lisbon 13 Feby 1807

I had the honor to address you the original of the foregoing of the 22nd. Ulto. & the postscript of the 29th: by the Brig Maria, Captn. Carew via Alexandria.  Duplicates of the inclosures therein described go herewith.  In that letter I omitted to acknowledge the receipt of a letter the 17 Jany. addressed to Mr Erving indorsed Department of State, another recd. via Baltimore for the same Gentleman, with the same indorsement the 24 Jany., and received two others delivered at the Collectors Office in Boston, for the same Gentleman, one indorsed department of State & I think one of them dated 16 Novr. on the outside.  I presume its detention was owing to no vessel having come direct from that port for several weeks before.  All the letters I forwarded by the insuing posts.  The inclosed yesterday recd from Mr Erving will probably acknowledge the reception of the two former, as he mentions their reception in the letter which accompanied it to me.
The information of Monsieur Rayneval relative to the battle between the Russian & French Armiesproves to be incorrect.  He recd. it through the Spanish Legation just before he communicated it to me.  It was published in the Madrid Gazette & was probably extracted from some of the French papers, as it first appeared in Paris.  It was several days, generally beleived here, as I find it was also in France & Spain.  A partial action however actually took place in which it appears the French got the advantage.  A new treaty being formed between the Porte, Russia & England is also contradicted.  It is now said that a new Treaty has been formed between France & the Divan of Constantinople.  Both may be true, as the porte may have formed one with Russia & England under the presumption that the coalition with Prussia would prove successful; finding it did not, it repaired its mistake by renewing its former connections with France.
Burr’s expedition is making much talk in Europe.  Here many persons seem to think that the observations in the Federal papers regarding his intentions are correct, but the better informed view the affair in the right point of light.  The step which the President so wisely took regarding the affair, will unquestionably have a very happy effect at the Courts of Paris & Madrid, at least it ought.  With entire Respect I have the honor to be Sir Yr: Mo: Ob: Servt

William Jarvis

